EXHIBIT 99.906 CERT(i) CERTIFICATIONS Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of the Old Mutual Global Shares Trust (the Registrant), do hereby certify, to such officer's knowledge, that: (1)the Form N-CSR of the Registrant for the period ended March 31, 2010 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of the 1934; and (2)the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated:May 28, 2010 /s/ Eric G. Woodbury Name: Eric G. Woodbury Title: Principal Executive Officer Dated:May 28, 2010 /s/ Trudance L.C. Bakke Name: Trudance L.C. Bakke Title: Principal Financial Officer This certification is being furnished solely pursuant to 18 U.S.C. ss. 1350 and is not being filed as part of the Report or as a separate disclosure document.
